COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Jerry M. Keepers, M.D., Eric Kay-Fung Chan, M.D., and Vista
                          Community Medical Center, LLP d/b/a Surgery Specialty Hospitals of
                          America v. Michael Smith and Valerie Smith

Appellate case number:    01-20-00463-CV

Trial court case number: 2019-47101

Trial court:              295th District Court of Harris County

Date motion filed:        August 5, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing filed by appellant, Jerry M. Keepers, M.D., is
denied.


Judge’s signature: ___/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.


Date: ___August 23, 2022_____